Case 1:17-cr-00372-JS-GRB Document 762 Filed 03/03/20 Page 1 of 5 PageID #: 4899

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
 WK/KTF                                                271 Cadman Plaza East
 F. #2018R00889                                        Brooklyn, New York 11201


                                                       March 3, 2020

 BY ECF

 The Honorable Joanna Seybert
 United States District Judge
 United States District Court
 100 Federal Plaza
 Central Islip, New York 11722

               Re:     United States v. Jeffrey Chartier, et al.
                       Criminal Docket No. 17-372 (S-3) (JS)

 Dear Judge Seybert:

                The government submits this letter to: (1) preclude any purportedly expert
 testimony of Ronald Filante, the individual noticed by defendant Lawrence Isen (see February
 24, 2020 Isen Letter (“Isen Let.), ECF Dkt. No. 748): and (2) seek the Court’s order that Isen
 provide to the government the summary charts prepared by Filante no later than 12:00 noon
 today –Tuesday, March 3, 2020.

    I. Background

               In his recent letter, Isen has specified that:

               among other things, Filante is expected to provide expert testimony
               regarding the following topics: (a) the functioning of companies
               that trade Over-the-Counter markets and the importance to those
               companies of building a shareholder base and maintaining active
               trading, (b) reasons that small emerging companies might fail,
               independent of the effects of public trading, (c) the effects of
               external factors on price fluctuation in stock prices, (d) how
               trading works in Over-The-Counter markets, (e) the ability of
               individuals to manipulate the market for a given security, and
               (f) the application of the above to the securities of HECC and
               ICEIF.

 Isen Let. at 2. Isen proffered that, “in large part,” Filante’s testimony “will be that of a
 summary fact witness, pursuant to Federal Rule of Evidence 1006, in connection with which he
 is expected to summarize trading activity, price and volume of the publicly traded stock of
 HECC and ICEIF.” Id.
Case 1:17-cr-00372-JS-GRB Document 762 Filed 03/03/20 Page 2 of 5 PageID #: 4900

 Hon. Joanna Seybert
 March 3, 2020
 Page 2


                  At the time that the notice was provided, more than a week ago (but nonetheless
 after the start of trial), Filante was “preparing summary charts pursuant to Federal Rule of
 Evidence 1006,” which Isen indicated would be provided to the government only once they were
 finalized. Id. Despite the government’s repeated requests, Isen has refused to provide the
 government with drafts of Filante’s charts, and has indicated that he will not turn over any charts
 until after the government’s expert witness, Deborah Oremland, has testified.

    II. Law

                Federal Rule of Evidence 702 provides the requirements for expert testimony:

                A witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form of an
                opinion or otherwise if:

                (a) the expert’s scientific, technical, or other specialized
                knowledge will help the trier of fact to understand the evidence or
                to determine a fact in issue;

                (b) the testimony is based on sufficient facts or data;

                (c) the testimony is the product of reliable principles and methods;
                and

                (d) the expert has reliably applied the principles and methods to the
                facts of the case.

 The proponent of expert testimony “has the burden of establishing by a preponderance of the
 evidence that the admissibility requirements of Rule 702 are satisfied.” United States v.
 Williams, 506 F.3d 151, 160 (2d Cir. 2007).

                 It is up to the district court to “ensur[e] that an expert’s testimony both rests on a
 reliable foundation and is relevant to the task at hand.” United States v. Williams, 506 F.3d
 151, 160 (2d Cir. 2007) (quoting Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
 597 (1993)). Daubert “enumerated a list of additional factors bearing on reliability that district
 courts may consider: (1) whether a theory or technique has been or can be tested; (2) “whether
 the theory or technique has been subjected to peer review and publication;” (3) the technique’s
 ‘known or potential rate of error’ and ‘the existence and maintenance of standards controlling the
 technique’s operation;’ and (4) whether a particular technique or theory has gained general
 acceptance in the relevant scientific community.” Williams, 506 F.3d at 160.

               Expert testimony also is subject to Rule 403, and should be excluded where it is
 unduly “prejudicial, confusing, and misleading to the jury within the meaning of Rule 403.”
 Nimely v. City of New York, 414 F.3d 381, 398 (2d Cir. 2005).
Case 1:17-cr-00372-JS-GRB Document 762 Filed 03/03/20 Page 3 of 5 PageID #: 4901

 Hon. Joanna Seybert
 March 3, 2020
 Page 3


                  With regard to expert testimony that is based upon experience, “the witness must
 explain how that experience leads to the conclusion reached . . . reliably applied to the facts. The
 trial court’s gatekeeping function requires more than simply ‘taking the expert’s word for it.’”
 Thomas v. City of Chattanooga, 398 F.3d 426, 432 (6th Cir. 2005) (quoting Fed. R. Evid. 702,
 Advisory Committee Note). In other words, expert opinions are inadmissible if based on speculative
 assumptions. See Daubert, 509 U.S. at 589-590 (noting that “knowledge” within the meaning of
 Rule 702 means more than subjective belief and unsupported speculation); see also Kumho Tire Co.,
 Ltd. v. Carmichael, 526 U.S. 137, 157 (1999) (noting that “[o]pinion evidence that is connected to
 existing data only by the ipse dixit of the expert” should not be admitted).

    III. Argument

               For the reasons discussed below, the government respectfully requests that the
 Court preclude any purportedly expert testimony of Ronald Filante.

        A. Topics Not Relevant or Appropriately the Subject of Expert Testimony

                 Most of the topics on which Isen seeks to have Filante testify as an expert are not
 relevant to this case and are not appropriately the subject of expert testimony in any event.
 Specifically, “(a) the functioning of companies that trade Over-the-Counter markets and the
 importance to those companies of building a shareholder base and maintaining active trading,”
 “(b) reasons that small emerging companies might fail, independent of the effects of public
 trading” and “(c) the effects of external factors on price fluctuation in stock prices” are broad and
 unconnected to whether Isen or his co-defendant Jeffrey Chartier, engaged in the criminal
 conduct—including securities fraud conspiracy, wire fraud conspiracy, money laundering
 conspiracy and obstruction of an official proceeding—charged in the superseding information.

                 While Isen appears to be seeking to offer through expert testimony alternative
 explanations as to why HECC and ICEIF failed that are not securities-fraud related, this
 endeavor is a red herring that is likely to mislead the jury. In this case, the jury will be asked to
 decide whether the defendant lied or omitted material information in connection with the
 purchase or sale of a security—not the causes of HECC’s and ICEIF’s failures. For example,
 whether or not maintaining active trading is generally important to microcap companies is not
 relevant here—what matters in this case is whether it mattered to HECC and ICE, specifically, to
 maintain active trading. Filante has no personal knowledge of this. Moreover, the salient
 question in this case is whether the “active trading” purportedly sought by Isen for HECC and
 ICEIF was procured by fraud. As another example, general reasons as to why small companies
 might fail independent of the effects of public trading is wholly irrelevant. Again, the only
 companies that matter (at least with respect to Isen) are HECC and ICEIF, about which Filante
 has no personal knowledge, and this case is about whether Isen manipulated those companies’
 stock prices, not the root causes of their failures. Similarly, any general “external factors on
 price fluctuation in stock prices” are irrelevant where, as alleged and established here, victims
 would not have purchased the stock but for the defendant’s fraud.
Case 1:17-cr-00372-JS-GRB Document 762 Filed 03/03/20 Page 4 of 5 PageID #: 4902

 Hon. Joanna Seybert
 March 3, 2020
 Page 4


                To present “expert” testimony on these topics would lead to jury distraction and
 confusion. The proffered topics are not relevant to the charges, and are not appropriately within
 the ambit of expert testimony.

            B. Opinions Not Disclosed

                Notably, in addition to proposing that Filante testify about irrelevant topics, Isen
 withholds even so much as a hint as to what Filante’s opinion might be on these subjects.
 “Merely identifying the general topics about which the expert will testify is insufficient; rather,
 the summary must reveal the expert's actual opinions.” United States v. Valle, No, 12–CR–847,
 2013 WL 440687, at *5 (S.D.N.Y. Feb. 2, 2013); see also United States v. Mahaffy, No, 05–CR–
 613, 2007 WL 1213738, at *3 (E.D.N.Y. Apr. 24, 2007) (Glasser, J.), (excluding testimony
 “because the disclosure statement only proffered general topics and did not describe any
 opinions that would be offered by the witness on these topics”).

            C. Rule 702 Admissibility Requirements Not Established

                  Beyond the factors listed above, Filante’s resume and such other information
 provided about him by Isen does not indicate that Filante is an expert by knowledge, skill,
 experience, training, or education, or if: (a) Filante’s particular scientific, technical, or other
 specialized knowledge would help the jury to understand the evidence or to determine a fact in
 issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product of
 reliable principles and methods; and (d) that Filante has reliably applied the principles and
 methods to the facts of the case.

                 Ultimately, “expert” testimony is neither necessary nor the proper basis for
 serving as a summary fact witness (a role Isen has clearly and unequivocally indicated Filante
 will play) or preparing summary charts. If Filante is being offered mostly for these purposes, as
 stated in the Isen Letter, then he need not be qualified as an expert. Indeed, absent the
 disclosure of additional information, Filante should not be qualified as an expert lest that
 qualifying process give the jury the misimpression that he is doing anything other than
 summarizing evidence.

                Regardless, for the government to be able adequately to review the summary
 evidence Filante will present, and to prepare for the testimony he will give, the government
Case 1:17-cr-00372-JS-GRB Document 762 Filed 03/03/20 Page 5 of 5 PageID #: 4903

 Hon. Joanna Seybert
 March 3, 2020
 Page 5


 respectfully requests that the Court order Isen to provide the government with all summary
 charts—or draft charts—prepared by him no later than 12:00 noon today.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                             By:                /s/
                                                    Whitman G.S. Knapp
                                                    Kaitlin T. Farrell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6107/6072

 c.c.:   Clerk of the Court (JS) (by ECF)
         Robert LaRusso, Esq. (by ECF)
         John F. Kaley, Esq. (by ECF)
